Exhibit 10.1

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (the “Agreement”) is made as of the 7th day of April, 2017,
by and between, Great Basin Scientific, Inc., a Delaware corporation (the
“Company”), and the investor signatory hereto (the “Investor”).

WHEREAS, reference is hereby made to (a) that certain Securities Purchase
Agreement, dated December 28, 2015, by and among the Company, the Investor and
certain other buyers signatory thereto (the “2015 SPA”), pursuant to which the
Investor and such other buyers acquired (i) senior secured convertible notes
issued pursuant to the 2015 SPA (the “2015 Notes”) and (ii) warrants to acquire
shares of the Company's common stock, par value $0.0001 per share (the ”Common
Stock”) issued pursuant to the 2015 SPA (the “2015 Warrants”), (b) that certain
Securities Purchase Agreement, dated June 29, 2016, by and among the Company,
the Investor and certain other buyers signatory thereto (the “2016 SPA”),
pursuant to which the Investor and such other buyers acquired (i) senior secured
convertible notes issued pursuant to the 2016 SPA (as amended prior to the date
hereof, the “2016 Notes”) and (ii) warrants to acquire shares of Common Stock
issued pursuant to the 2016 SPA (the “2016 Warrants”) and (c) that certain
Amended and Restated Exchange Agreement, dated November 2, 2016, by and between
the Company and the Investor (the “2016 Exchange Agreement”), pursuant to which
the Company exchanged all outstanding 2015 Notes for Series F Convertible
Preferred Stock, $0.001 par value (the “Existing Preferred Stock”), the terms of
which are set forth in the Certificate of Designations for such series of
Preferred Stock (the “Existing Certificate of Designations”).  Unless otherwise
indicated, capitalized terms not defined herein shall have the meaning as set
forth in the 2016 SPA and/or 2016 Notes, as applicable.

WHEREAS, as of the date hereof the Investor holds (i) such aggregate number of
Existing Preferred Stock (the “Exchange Preferred Shares”), (ii) 2015 Warrants
to purchase such aggregate number of shares of Common Stock (the “Exchange 2015
Warrants”), (iii) 2016 Warrants to purchase such aggregate number of shares of
Common Stock (the “Exchange 2016 Warrants”, and together with the Exchange 2015
Warrants, the “Exchange Warrants”), and (iv) such aggregate principal amount of
2016 Notes (the “Exchange Notes”), in each case, as set forth on the signature
page of the Investor hereto.

WHEREAS, the Company has also authorized (i) a new series of senior secured
convertible notes of the Company, in substantially the form attached hereto as
Exhibit A-1 (the "Series A-1A Notes"), (ii) a new series of senior secured
convertible notes of the Company, in substantially the form attached hereto as
Exhibit A-2 (the "Series A-1B Notes" and together with the Series A-1A Notes,
the "Series A-1 Notes"), (iii) a new series of senior secured convertible notes
of the Company, in substantially the form attached hereto as Exhibit A-3 (the
"Series A-2A Notes"), (iv) a new series of senior secured convertible notes of
the Company, in substantially the form attached hereto as Exhibit A-4 (the
"Series A-2B Notes" and together with the Series A-2A Notes, the "Series A-2
Notes") and (v) a new series of senior secured convertible notes of the Company,
in substantially the form attached hereto as Exhibit B (the "Series B Notes",
and together with the Series A-1 Notes and the Series A-2 Notes, the "New
Notes", in each case,



--------------------------------------------------------------------------------

 

regardless of the Closing Date on which such Notes are to be issued), which New
Notes shall be convertible into shares of Common Stock (the shares of Common
Stock issuable pursuant to the terms of the New Notes, including, without
limitation, upon conversion or otherwise, collectively, the "New Conversion
Shares"), in accordance with the terms of the applicable Notes.  

WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Holder desire to effect the following transactions: (i) solely if there
still remains cash available in the Investor's Holder Master Restricted Account,
the Investor shall release cash to the Company from its Holder Master Restricted
Account pursuant to clause (ii) of the definition of Control Account Company
Release Event set forth in Section 33(s) of the 2016 Note and in exchange
therefor, the Company hereby agrees to allocate to the Investor authorized
shares of Common Stock for issuances under the Investor's 2016 Notes, Series A-1
Notes and/or Series B Notes, (ii) the Company shall reduce the Conversion Price
to equal the Reduced Note Conversion Price with respect to $800,000 aggregate
principal amount of 2016 Notes held by all Investors that are releasing cash to
the Company as described hereinafter and the Company and the Investor desire
that the Investor convert its Investor Cash Pro Rata Share (as hereinafter
defined) of $800,000 aggregate principal amount of 2016 Notes at the Reduced
Note Conversion Price, (iii) to reduce the Conversion Price (as defined in the
Existing Certificate of Designations) with respect to two thousand (2,000)
shares of Existing Preferred Stock to equal the Adjusted Preferred Conversion
Price (as hereinafter defined) (the "Converted Preferred Stock") and the Company
and the Investor desire that the Investor convert its Preferred Pro Rata Portion
(as hereinafter defined) of the Converted Preferred Stock at the Adjusted
Preferred Conversion Price (the transactions described in this clause (iii) are
collectively referred to herein as the “Preferred Conversion”), (iv) to reduce
the Conversion Price (as defined in the Existing Certificate of Designations)
with respect to the Existing Preferred Stock (other than the Converted Preferred
Stock) to equal the New Preferred Conversion Price (as hereinafter defined) (the
transactions described in this clause (iv) are collectively referred to herein
as the “New Preferred Conversion Price Adjustment”) and (v) solely if any
Restricted Principal remains outstanding under the Investor's Exchange Note
after giving effect to the Cash Release, the Company shall issue Series B Notes
in such aggregate principal amount equal to 100% of the aggregate Restricted
Principal of the Investor's Exchange Note (the “Series B Amount”) (the
transactions described in this clause (v) are collectively referred to herein as
the "Series B Exchange").

WHEREAS, subject to the satisfaction of the terms and conditions set forth
herein, the Company and the Investor desire to consummate one or more of the
following exchanges (each, an “Exchange”): (i) if the Company consummates on or
prior to the Qualified Financing Exchange Expiration Date (as hereinafter
defined) a Subsequent Placement (as defined in Section 8.7 below) and/or effects
one or more Mandatory Conversions causing Mandatory Redemptions (each, as
defined in the Series B Notes) of the Series B Notes, resulting in gross
proceeds to the Company of at least $6 million or such lesser amount approved in
writing by the Required Holders (a “Qualified Financing”), the Company shall
issue one or more Series A-1 Notes allocated, as follows: (A) a Series A-1A Note
in such aggregate principal amount equal to the aggregate Stated Value (as
defined in the Existing Certificate of Designations) of the Investor's Exchange
Preferred Shares (the “Series A-1A Amount”), if any, in exchange for the
Exchange Preferred Shares, and

2



--------------------------------------------------------------------------------

 

(B) solely if the aggregate principal amount of the Investor's Exchange Note
after giving effect to the Cash Release (as hereinafter defined) is greater than
the Series B Amount, a Series A-1B Note in such aggregate principal amount equal
to the difference obtained by subtracting (x) the Series B Amount, from (y) the
aggregate principal amount of the Investor's Exchange Note then outstanding
(such difference, the “Series A-1B Amount” and together with the Series A-1A
Amount, the “Series A-1 Amount”), in exchange for the Exchange Warrants and the
Exchange Notes then outstanding (the transactions described in this clause (i)
are collectively referred to herein as the “Qualified Financing Exchange”) and
(ii) on January 2, 2018, provided that the Qualified Financing Exchange has
occurred prior to such date and solely if on such date the aggregate amounts
then outstanding under the Investor's Series A-1 Note(s) are greater than the
aggregate amounts then outstanding under the Investor's Series B Note, if any,
the Company shall issue to the Investor (A) one or more Series A-2 Notes in the
principal amount equal to fifty percent (50%) of the difference obtained by
subtracting (x) the aggregate amounts then outstanding under the Investor's
Series B Note, from (y) the aggregate amounts then outstanding under the
Investor's Series A-1 Note(s) (the “Series A-2 Amount”), in exchange for an
identical amount of the Investor's Series A-1 Note(s) and (B) Series A-1
Note(s)s in the principal amount equal to the balance remaining under the
Investor's Series A-1 Note(s) after giving effect to the Exchange described in
the immediately preceding clause (A) (the transactions described in this clause
(ii) are collectively referred to herein as the “Adjustment Exchange”).

WHEREAS, the Note Conversion, the Preferred Conversion and each Exchange is
being made in reliance upon the exemption from registration provided by Section
4(a)(2) and Rule 144(d)(3)(ii) of the Securities Act of 1933, as amended (the
“1933 Act”).

WHEREAS, concurrently herewith, the Company is entering into agreements with
holders of 2015 Warrants, Existing Preferred Stock, 2016 Warrants and 2016 Notes
(each, an “Other Investor” and together with the Investor, the "Investors", and
such agreements, each an “Other Agreement”) substantially in the form of this
Agreement (other than with respect to the identity of the Investor, any
provision regarding the reimbursement of legal fees and proportional changes
reflecting the different holdings of such Other Investors).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the promises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

Initial Closing

.  

1.1Cash Release, New Share Reservation, the Note Conversion Price Reduction; and
Note Conversion.  On the Initial Closing Date (as defined in Section 4.1 below),
subject to the terms and conditions of this Agreement, (I) if there still
remains cash available in the Investor's Holder Master Restricted Account, the
Investor shall release its Investor Cash Pro Rata Share of $800,000 to the
Company from its Holder Master Restricted Account pursuant to clause (ii) of the
definition of Control Account Company Release Event set forth in Section 33(s)
of the 2016 Note (the transactions described in this clause (I) are collectively
referred to herein as

3



--------------------------------------------------------------------------------

 

the “Cash Release”), (II) the Company shall from the Initial Closing Date
through May 30, 2017  (or such earlier date as no Series B Notes remain
outstanding), inclusive, reserve and allocate to the Investor, but solely if the
Investor effected a Cash Release in the full amount of its Investor Cash Pro
Rata Share of $800,000, for issuances of Common Stock pursuant to the Investor's
2016 Notes, the Existing Preferred Stock, the Series A-1 Notes and/or the Series
B Notes a number of shares of Common Stock equal to its Investor Cash Pro Rata
Share of all shares of Common Stock that is from time to time (including,
without limitation after giving effect to that certain reverse stock split of
the Common Stock that is contemplated by the Company as of the date hereof and
as described in the Company's Definitive Proxy Statement on Schedule 14A filed
with the SEC on February 21, 2017 (the "Current Reverse Split")) authorized and
not outstanding (including treasury shares, if any), whether or not such shares
of Common Stock are as of the date hereof reserved for other securities of the
Company, except that the Company may use shares necessary to: (A) complete the
Qualified Financing (or such other financing as approved in writing by the
Required Holders), (B) effect Mandatory Conversions (as defined in the Series B
Notes) of the Series B Notes and (C) issue the Preferred Conversion Shares
pursuant to Section 1.2 of this Agreement (the transactions described in this
clause (II) are collectively referred to herein as the “New Share Reservation”);
(III) solely if the Investor effected a Cash Release in the full amount of its
Investor Cash Pro Rata Share of $800,000, reduce the Conversion Price with
respect to the Investor Cash Pro Rata Share of $800,000 aggregate principal
amount of the 2016 Notes issued and outstanding as the Initial Closing Date to
$2.00 (which gives effect to the Current Reverse Split) (the "Reduced Note
Conversion Price") (the transactions described in this clause (III) are
collectively referred to herein as the “Note Conversion Price Reduction”); and
(IV) the Company shall, pursuant to Section 4(a)(2) and Rule 144(d)(3)(ii) of
the 1933 Act, issue to the Investor (or its designee) in accordance with Section
3(c) of the 2016 Notes a number of shares of Common Stock (the "2016 Note
Conversion Shares") calculated by converting the Investor's Exchange Note in the
aggregate principal amount equal to its Investor Cash Pro Rata Share of $800,000
using a conversion price equal to the Reduced Note Conversion Price (such number
of shares, the "Note Conversion Number") by crediting such shares to the
Investor's (or its designee's) balance account with the Depository Trust Company
("DTC") through its Deposit Withdrawal At Custodian system (the transactions
described in this clause (IV) are collectively referred to herein as the “Note
Conversion”).  As part of the Note Conversion, the following transactions shall
occur:

(a)As of the Initial Closing Date, the Investor's Investor Cash Pro Rata Share
of an aggregate of $800,000 aggregate principal amount of the Investor's
Exchange Note shall be free and clear of all Liens (as defined in the 2016
Notes).  Upon receipt of the 2016 Note Conversion Shares in accordance with
Section 1.1, all of the Investor’s rights under its Investor Cash Pro Rata Share
of an aggregate of $800,000 aggregate principal amount of the Investor's
Exchange Notes shall be extinguished (including, without limitation, the rights
to receive any accrued and unpaid interest thereon or any other shares of Common
Stock with respect thereto).

(b)On the Initial Closing Date, the Company shall issue the Note Conversion
Number of 2016 Note Conversion Shares to the Investor (or its designee) in
accordance with Section 3(c) of the 2016 Notes (as if the Investor had delivered
a conversion notice with respect to

4



--------------------------------------------------------------------------------

 

its Investor Cash Pro Rata Share of an aggregate of $800,000 aggregate principal
amount of the Investor's Exchange Note on the third (3rd) Trading Day
immediately prior to the Initial Closing Date with “Reduced Note Conversion
Price” replacing “Conversion Price” for all purposes therein).  On the Initial
Closing Date, the Investor shall be deemed for all corporate purposes to have
become the holder of record of the Note Conversion Number of 2016 Note
Conversion Shares regardless of when the Investor (or its designee) receives
actual delivery of the 2016 Note Conversion Shares.

(c)Notwithstanding anything herein to the contrary, to the extent that the Note
Conversion Number of 2016 Note Conversion Shares issuable to the Investor
pursuant to this Section 1.1 would result in the Investor and the other
Attribution Parties exceeding the Maximum Percentage, then the Investor shall
not be entitled to receive 2016 Conversion Shares to such extent (and shall not
be entitled to beneficial ownership of such 2016 Conversion Shares as a result
of such Note Conversion to such extent) and such 2016 Conversion Shares to such
extent shall be held in abeyance for the benefit of the Investor until such time
or times as its right thereto would not result in the Investor and the other
Attribution Parties exceeding the Maximum Percentage, at which time or times the
Investor shall be granted such 2016 Conversion Shares to the same extent as if
there had been no such limitation.

(d)The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Note Conversion.

(e)As used herein, "Investor Cash Pro Rata Share" means a fraction (i) the
numerator of which the Restricted Principal of the Investor's 2016 Note that is
outstanding on the Initial Closing Date and (ii) the denominator of which is the
aggregate Restricted Principal of all outstanding 2016 Notes on the Initial
Closing Date of the Investors who effected a Cash Release; provided, however,
that clause (ii) hereof shall only include the Restricted Principal of the
outstanding 2016 Notes on the Initial Closing Date in the full amount of their
respective Investor Cash Pro Rata Share (as defined herein or in the equivalent
provisions in the Other Exchange Agreements, as applicable) of $800,000.

1.2Existing Preferred Stock Waiver; Preferred Conversion.  The Investor, in its
capacity as a holder of Existing Preferred Stock (if applicable), hereby waives
the Company’s obligation to reserve from its authorized and available shares of
Common Stock with respect to conversions of the Existing Preferred Stock any
shares of Common Stock in excess of 100% of the shares of Common Stock then
issuable upon conversion of the Existing Preferred Stock (without regard to any
limitations on conversion with respect thereto and assuming a conversion price
equal to the Floor Price (as defined in the Series B Note).  On the Initial
Closing Date, subject to the terms and conditions of this Agreement, (x) the
Company shall reduce the Conversion Price (as defined in the Existing
Certificate of Designations) solely with respect to the Converted Preferred
Stock to equal the greater of (x) the Floor Price and (y) 85% of the lower of
(i) the Closing Bid Price of the Common Stock as reported by Bloomberg, L.P. on
the Trading Day immediately preceding the effective date of the Current Reverse
Split and (ii) the Closing Bid Price of the Common Stock as reported by
Bloomberg, L.P. on the second (2nd) Trading Day

5



--------------------------------------------------------------------------------

 

immediately following the effective date of the Current Reverse Split, in each
case, as adjusted to give effect to the Current Reverse Split (the lower of (i)
and (ii), the "Adjusted Preferred Conversion Price") and (y) the Company shall,
pursuant to Section 4(a)(2) and Rule 144(d)(3)(ii) of the 1933 Act, issue to the
Investor (or its designee) in accordance with Section 4(c) of the Existing
Certificate of Designations a number of shares of Common Stock (the "Preferred
Conversion Shares") calculated by converting the Investor's Preferred Pro Rata
Portion of the Converted Preferred Stock using a conversion price equal to the
Adjusted Preferred Conversion Price (such number of shares, the "Preferred
Conversion Number") by crediting such shares to the Investor's (or its
designee's) balance account with the DTC through its Deposit Withdrawal At
Custodian system.  As part of the Preferred Conversion, the following
transactions shall occur:

(a)As of the Initial Closing Date, the Investor's Preferred Pro Rata Portion of
the Converted Preferred Stock shall be free and clear of all Liens (as defined
in the Existing Certificate of Designations).  Upon receipt of the Preferred
Conversion Shares in accordance with Section 1.2, all of the Investor’s rights
under its Preferred Pro Rata Portion of the Converted Preferred Stock shall be
extinguished (including, without limitation, the rights to receive any accrued
and unpaid dividends thereon or any other shares of Common Stock with respect
thereto).

(b)On the Initial Closing Date, the Company shall issue the Preferred Conversion
Number of Preferred Conversion Shares to the Investor (or its designee) in
accordance with Section 4(c) of the Existing Certificate of Designations (as if
the Investor had delivered a conversion notice with respect to its Preferred Pro
Rata Portion of the Converted Preferred Stock on the third (3rd) Trading Day
immediately prior to the Initial Closing Date with “Adjusted Preferred
Conversion Price” replacing “Conversion Price” for all purposes therein).  On
the Initial Closing Date, the Investor shall be deemed for all corporate
purposes to have become the holder of record of the Preferred Conversion Number
of Preferred Conversion Shares regardless of when the Investor (or its designee)
receives actual delivery of the Preferred Conversion Shares.

(c)Notwithstanding anything herein to the contrary, to the extent that the
Preferred Conversion Number of Preferred Note Conversion Shares issuable to the
Investor pursuant to this Section 1.2 would result in the Investor and the other
Attribution Parties (as defined in the Existing Certificate of Designations)
exceeding the Maximum Percentage (as defined in the Existing Certificate of
Designations), then the Investor shall not be entitled to receive Preferred
Conversion Shares to such extent (and shall not be entitled to beneficial
ownership of such Preferred Conversion Shares as a result of such Preferred
Conversion to such extent) and such Preferred Conversion Shares to such extent
shall be held in abeyance for the benefit of the Investor until such time or
times as its right thereto would not result in the Investor and the other
Attribution Parties (as defined in the Existing Certificate of Designations)
exceeding the Maximum Percentage (as defined in the Existing Certificate of
Designations), at which time or times the Investor shall be granted such
Preferred Conversion Shares to the same extent as if there had been no such
limitation.

(d)The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Preferred Conversion.

6



--------------------------------------------------------------------------------

 

1.3New Preferred Conversion Price Adjustment. On the Initial Closing Date,
subject to the terms and conditions of this Agreement, the Company shall reduce
the Conversion Price (as defined in the Existing Certificate of Designations)
with respect to the Existing Preferred Stock (other than the Converted Preferred
Stock) to equal the greater of (x) the Floor Price and (y) the lowest of (i) the
Closing Bid Price of the Common Stock as reported by Bloomberg, L.P. on the
Trading Day immediately preceding the effective date of the Current Reverse
Split, (ii) the Closing Bid Price of the Common Stock as reported by Bloomberg,
L.P. on the effective date of the Current Reverse Split, (iii) the Closing Bid
Price of the Common Stock as reported by Bloomberg, L.P. on the Trading Day
immediately following the effective date of the Current Reverse Split and (iv)
the Closing Bid Price of the Common Stock as reported by Bloomberg, L.P. on
second (2nd) Trading Day immediately following the effective date of the Current
Reverse Split, in each case, after giving effect to the Current Reverse Split
(the lowest of (i), (ii), (iii) and (iv), the "New Preferred Conversion Price").

Series B Exchange

1.5.  On the Initial Closing Date, solely if any Restricted Principal remains
outstanding under the Investor's Exchange Note after giving effect to the Cash
Release and subject to the other terms and conditions of this Agreement, the
Investor shall, and the Company shall pursuant to Section 4(a)(2) and Rule
144(d)(3)(ii) of the 1933 Act, exchange the aggregate principal amount equal to
the Series B Amount of the Investor's Exchange Note for a Series B Note with an
aggregate principal amount equal to the Series B Amount. As part of the Series B
Exchange, the following transactions shall occur:

(a)As of the Initial Closing Date, the Exchange Notes shall be free and clear of
all Liens.  Upon receipt of the Series B Notes in accordance with Section 1.4,
all of the Investor’s rights under the aggregate principal amount equal to the
Series B Amount of the Investor's Exchange Note shall be extinguished
(including, without limitation, the rights to receive any accrued and unpaid
interest thereon or any other shares of Common Stock with respect thereto).

(b)On the Initial Closing Date, the Company shall issue the Series B Note to the
Investor (or its designee).  On the Initial Closing Date the Company shall
deliver one or more certificate(s) evidencing the Series B Notes to the Investor
(or its designee).  On the Initial Closing Date, the Investor shall be deemed
for all corporate purposes to have become the holder of record of the Series B
Notes and shall be entitled to exercise all of its rights with respect to the
Series B Notes, including without limitation, the right to convert the Series B
Notes in accordance with the terms thereof, irrespective of the date the Company
delivers the certificate(s) evidencing the Series B Notes to the Investor.

(c)As of the Initial Closing, the leak-out provisions set forth in Section 17(c)
of the 2016 Notes shall be superseded by the leak-out provisions set forth in
Section 17(c) of the Series B Notes and shall apply to the Investor whether or
not the Investor holds any 2016 Notes, Series B Notes or Series A Notes.  

(d)The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Series B Exchange.

7



--------------------------------------------------------------------------------

 

(e)As used herein, "Preferred Pro Rata Portion" means a fraction (i) the
numerator of which is the number of shares of Existing Preferred Stock that is
held by the Investor on the Initial Closing Date and (ii) the denominator of
which is the aggregate number of all outstanding shares of Existing Preferred
Stock on the Initial Closing Date.

Qualified Financing Exchange

.  On the Qualified Financing Exchange Closing Date (as defined in Section 4.2
below), solely if the aggregate principal amount of the Investor's Exchange Note
is greater than the Series B Amount and subject to the other terms and
conditions of this Agreement, the Investor shall, and the Company shall pursuant
to Section 4(a)(2) and Rule 144(d)(3)(ii) of the 1933 Act, exchange the Exchange
Preferred Shares, the Exchange Warrants and the Exchange Notes, in each case,
then held by the Investor, for one or more Series A-1 Notes, with an aggregate
principal amount equal to the Series A-1 Amount.  The Series A-1 Notes shall be
issued in the following allocations: (i) a Series A-1A Note, if any, in the
aggregate principal amount equal to the Stated Value (as defined in the Existing
Certificate of Designations) of the Investor's Exchange Preferred Shares held by
the Investor as of such date and (ii) if the aggregate principal amount of the
Investor's Exchange Note as of such date is greater than the Series B Amount, a
Series A-1B Note in the aggregate principal amount equal to the difference
obtained by subtracting (x) the Series B Amount, from (y) the aggregate
principal amount of the Investor's Exchange Note as of such date. As part of the
Qualified Financing Exchange, the following transactions shall occur:

2.1As of the Qualified Financing Exchange Closing Date, the Exchange Warrants,
the Exchange Preferred Shares and the Exchange Notes to be surrendered by the
Investor in the Qualified Financing Exchange shall be free and clear of all
Liens.  Upon receipt of the Series A-1 Note(s) in accordance with Section 2.2,
all of the Investor’s rights under the Exchange Warrants, the Exchange Preferred
Shares and such Exchange Notes to be surrendered by the Investor in the
Qualified Financing Exchange shall be extinguished (including, without
limitation, the rights to receive any accrued and unpaid interest or dividends,
as applicable, thereon or any other shares of Common Stock with respect
thereto).

2.2On the Qualified Financing Exchange Closing Date, the Company shall issue the
Series A-1 Note(s) to the Investor (or its designee).  On the Qualified
Financing Exchange Closing Date the Company shall deliver one or more
certificate(s) evidencing the Series A-1 Note(s) to the Investor (or its
designee).  On the Qualified Financing Exchange Closing Date, the Investor shall
be deemed for all corporate purposes to have become the holder of record of the
Series A-1 Note(s) and shall be entitled to exercise all of its rights with
respect to the Series A-1 Note(s), including without limitation, the right to
convert the Series A-1 Note(s) in accordance with the terms thereof,
irrespective of the date the Company delivers the certificate(s) evidencing the
Series A-1 Note(s) to the Investor.  

2.3The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Qualified Financing Exchange.

8



--------------------------------------------------------------------------------

 

2.4Notwithstanding the foregoing, if a Qualified Financing has not occurred on
or prior to May 15, 2017 (or such later date as consented to in writing by the
Required Holders and the Company, the “Qualified Financing Exchange Expiration
Date”), no Qualified Financing Exchange shall occur.

Adjustment Exchange

.  On January 2, 2018 (the “Adjustment Exchange Closing Date”), solely if (x)
the Qualified Financing Exchange has occurred prior to such date and (y) on such
date the aggregate amounts then outstanding under the Investor's Series A-1
Note(s) are greater than the aggregate amounts then outstanding under the
Investor's Series B Note, if any, and subject to the other terms and conditions
of this Agreement, the Investor shall, and the Company shall pursuant to Section
4(a)(2) and Rule 144(d)(3)(ii) of the 1933 Act, exchange the Investor's then
outstanding Series A-1 Note(s), for (A) one or more Series A-2 Note(s) in the
principal amount equal to the Series A-2 Amount and (B) one or more Series A-1
Note(s) in the principal amount equal to the balance remaining under the
Investor's Series A-1 Note(s) after giving effect to the Exchange described in
the immediately preceding clause (A). The Investor shall elect which Series A-1
Note(s) it will surrender to the Company in the Adjustment Exchange and the
Company will issue one or, to the extent the Investor surrenders all or any
portion of its Series A-1A Note and its Series A-1B Note in the Adjustment
Exchange, two Series A-2 Notes in the aggregate principal amount equal to the
Series A-2 Amount, each reflecting the Issuance Date of the Investor's Series
A-1 Note(s) surrendered in the Adjustment Exchange. The Series A-2 Note to be
issued in exchange for a Series A-1A Note shall be referred to herein as the
"Series A-2A Note" and the Series A-2 Note to be issued in exchange for a Series
A-1B Note shall be referred to herein as the "Series A-2B Note". The Series A-2A
Note and the Series A-2B Note are both included in the defined term "Series A-2
Note".  As part of the Adjustment Exchange, the following transactions shall
occur:  

3.1As of the Adjustment Exchange Closing Date, the Series A-1 Note(s) to be
surrendered by the Investor in the Adjustment Exchange shall be free and clear
of all Liens.  Upon receipt of the Series A-2 Note(s) in accordance with Section
3.2, all of the Investor’s rights under the Series A-1 Note(s) to be surrendered
by the Investor in the Adjustment Exchange shall be extinguished (including,
without limitation, the rights to receive any accrued and unpaid interest or
dividends, as applicable, thereon or any other shares of Common Stock with
respect thereto).

3.2On the Adjustment Exchange Closing Date, the Company shall issue one or more
Series A-2 Note(s) to the Investor (or its designee).  On the Adjustment
Exchange Closing Date the Company shall deliver to the Investor (or its
designee) a certificate evidencing the Series A-2 Note(s) and a certificate
evidencing the remaining Series A-1 Note(s).  On Adjustment Exchange Closing
Date, the Investor shall be deemed for all corporate purposes to have become the
holder of record of the Series A-2 Notes and shall be entitled to exercise all
of its rights with respect to the Series A-2 Notes, including without
limitation, the right to convert the Series A-2 Notes, irrespective of the date
the Company delivers the certificate evidencing the Series A-2 Note(s) to the
Investor.  

9



--------------------------------------------------------------------------------

 

3.3The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Adjustment Exchange.

The Closing(s)

.  

4.1Cash Release.  The closing of the Cash Release, New Share Reservation, the
Note Conversion Price Reduction, the Note Conversion, the Preferred Conversion,
the New Preferred Conversion Price Adjustment and the Series B Exchange (the
“Initial Closing Date”, and such closings, the “Initial Closing”) shall occur on
the date hereof (or such other date and time as is mutually agreed to by the
Company and the Required Holders).

4.2Qualified Financing Exchange.  The closing of the Qualified Financing
Exchange (the “Qualified Financing Exchange Closing Date”, and such closing, the
“Qualified Financing Exchange Closing”) shall occur on the date of the
consummation of the Qualified Financing, or at such other time as the Company
and the Required Holders mutually agree in writing.

4.3Adjustment Exchange.  The closing of the Adjustment Exchange (the “Adjustment
Exchange Closing”) shall occur on the Adjustment Exchange Closing Date, or at
such other time as the Company and the Required Holders mutually agree in
writing.

4.4General.  

(a)The Initial Closing Date, the Qualified Financing Exchange Closing Date and
the Adjustment Exchange Closing Date are collectively referred to herein, each
as a “Closing Date” and the Initial Closing, the Qualified Financing Exchange
Closing and the Adjustment Exchange Closing are collectively referred to herein,
each as a “Closing”.  

(b)Each Exchange shall take place at the offices of Kelley Drye & Warren LLP,
101 Park Avenue, New York, NY 10178 on the applicable Closing Date, or at such
other time as the Company and the Required Holders mutually agree in writing,
and may be undertaken remotely by electronic exchange of documentation.

Closing Conditions

.  

Condition’s to Investor’s Obligations

.  The obligation of the Investor to consummate the applicable Closing is
subject to the fulfillment, to the Investor’s reasonable satisfaction, prior to
or at applicable Closing, of each of the following conditions, provided that
these conditions are for the Investor's sole benefit and may be waived by the
Investor at any time in its sole discretion by providing the Company with prior
written notice thereof:

Representations and Warranties

(b).  The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect,

10



--------------------------------------------------------------------------------

 

which are accurate in all respects) on the date hereof and on and as of such
Closing Date as if made on and as of such date (except for representations and
warranties that speak as of a specific date, which are accurate in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which are accurate in all respects) as
of such specified date).

Issuance of Securities

(d).  At the applicable Closing, the Company shall issue the securities of the
Company to be issued in the applicable Exchange in accordance herewith on the
books and records of the Company.

No Actions

(f).  No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, governmental agency or
authority or legislative body to enjoin, restrain, prohibit or obtain
substantial damages in respect of, this Agreement or the consummation of the
transactions contemplated by this Agreement.

Proceedings and Documents

(h).  All proceedings in connection with the transactions contemplated hereby
and all documents and instruments incident to such transactions shall be
satisfactory in substance and form to the Investor, and the Investor shall have
received all such counterpart originals or certified or other copies of such
documents as they may reasonably request.

(i)No Event of Default.  On each Trading Day during the twenty (20) Trading Days
immediately preceding such Closing Date, no Event of Default (as defined in the
2016 Notes and in any New Notes) or Triggering Event (as defined in the Existing
Certificate of Designations) or event that with the passage of time or giving of
notice would constitute an Event of Default (as defined in the 2016 Notes and in
any New Notes) or Triggering Event (as defined in the Existing Certificate of
Designations) shall have occurred (unless waived in writing by the Required
Holders).

(j)Listing.  On each Trading Day during the twenty (20) Trading Days immediately
preceding such Closing Date, the Common Stock (I) shall be designated for
quotation or listed on an Eligible Market and (II) shall not have been
suspended.

(k)No Material Non-Public Information.  As of such Closing Date, the Investor
shall not be in possession of any material, nonpublic information received from
the Company, any Subsidiary or its respective agents or Affiliates.

(l)No Public Information Failure.  As of such Closing Date, the Company shall
have no knowledge of any fact that would cause any 2016 Note Conversion Shares,
New Conversion Shares or Preferred Conversion Shares issuable upon conversion of
the 2016 Notes, the New Notes or Preferred Conversion Shares, respectively
(without regard to any restriction or limitation on conversion of the 2016
Notes, the New Notes or the Existing Certificate of Designations) not to be
eligible for resale pursuant to (i) Rule 144 without any volume limitation

11



--------------------------------------------------------------------------------

 

by the Investor (including, without limitation, by virtue of an existing or
expected Public Information Failure) or (ii) any applicable state securities
laws.

Condition’s to the Company’s Obligations

.  The obligation of the Company to consummate the applicable Closing is subject
to the fulfillment, to the Company’s reasonable satisfaction, prior to or at the
applicable Closing in question, of each of the following conditions, provided
that these conditions are for the Company's sole benefit and may be waived by
the Company at any time in its sole discretion by providing the Investor with
prior written notice thereof:

Representations and Warranties

(b).  The representations and warranties of the Investor contained in this
Agreement shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or material
adverse effect, which are accurate in all respects) on the date hereof and on
and as of such Closing Date as if made on and as of such date (except for
representations and warranties that speak as of a specific date, which are
accurate in all material respects (except for those representations and
warranties that are qualified by materiality or material adverse effect, which
are accurate in all respects) as of such specified date).

(c)No Actions.  No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

(d)Proceedings and Documents.  All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

Representations and Warranties of the Company

.  The Company hereby represents and warrants to Investor that:

Organization, Good Standing and Qualification

.  The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The Company is duly qualified
to transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a Material Adverse Effect (as defined below) on
its business or properties.  As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on the business, properties, assets,
liabilities, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, if any,
individually or taken as a whole, or on the transactions contemplated by the
Transaction Documents (as defined in each of the 2016 SPA and the 2016 SPA, each
as amended from time to time in accordance with the respective terms thereto and
as in effect after the consummation from time to time of the transactions
contemplated by this Agreement), this Agreement, the New Notes or by the
agreements and instruments to be entered into (or entered into) in connection
herewith

12



--------------------------------------------------------------------------------

 

or therewith (collectively, the "Exchange Documents"), or on the authority or
ability of the Company to perform its obligations under this Agreement or the
other Exchange Documents.  

Authorization

.  All corporate action on the part of the Company, its officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement and the other Exchange Documents and the performance of all
obligations of the Company hereunder and thereunder, and the authorization of
all the transactions contemplated by this Agreement, including, without
limitation, the issuance (and reservation for issuance) of the New Notes, the
New Conversion Shares, the 2016 Note Conversion Shares and the Preferred
Conversion Shares (collectively, the “Securities”) have been taken on or prior
to the date hereof.

Valid Issuance of the Securities

.  The New Notes when issued and delivered in accordance with the terms of this
Agreement, for the consideration expressed herein, and the New Conversion Shares
when issued in accordance with the terms of the New Notes, for the consideration
expressed therein, will be duly and validly issued, fully paid and
non-assessable.  The 2016 Note Conversion Shares when issued in accordance with
the terms of the 2016 Notes, for the consideration expressed therein, will be
duly and validly issued, fully paid and non-assessable.  The Preferred
Conversion Shares when issued in accordance with the terms of the Existing
Certificate of Designations, for the consideration expressed therein, will be
duly and validly issued, fully paid and non-assessable. The New Notes will be
freely tradable and shall not be required to bear, and shall not bear, any 1933
Act or other restrictive legend. Upon conversion of the New Notes, the New
Conversion Shares will be freely tradable and shall not be required to bear, and
shall not bear, any 1933 Act or other restrictive legend.  Upon conversion of
the Exchange Notes in the Note Conversion, the 2016 Note Conversion Shares will
be freely tradable and shall not be required to bear, and shall not bear, any
1933 Act or other restrictive legend.   Upon conversion of the Converted
Preferred Stock in the Preferred Conversion, the Preferred Conversion Shares
will be freely tradable and shall not be required to bear, and shall not bear,
any 1933 Act or other restrictive legend.  The Company agrees to take all
actions, including, without limitation, the issuance by its legal counsel of any
necessary legal opinions, necessary to issue unrestricted New Notes, New
Conversion Shares, 2016 Note Conversion Shares and Preferred Conversion Shares
that are freely tradable on the principal Eligible Market on which the Common
Stock then trades without restriction and not containing any restrictive legend
without the need for any action by the Investor.  

Offering

.  Neither the Company, nor any of its affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.  The Company shall be responsible for the payment of any
placement agent's fees, financial advisory fees, or brokers' commissions (other
than for persons engaged by the Investor or its investment advisor) relating to
or arising out of the transactions contemplated hereby, including, without
limitation, placement agent fees payable to ROTH Capital Partners, LLC, as
placement agent (the "Placement Agent") in connection with the sale of the
Securities.  The Company shall pay, and hold the Investor harmless against, any
liability, loss or expense (including, without limitation, attorney's fees and
out-of-pocket expenses) arising in connection with any such claim.  The Company
acknowledges that it has engaged the Placement Agent in connection with the sale
of

13



--------------------------------------------------------------------------------

 

the Securities.  Other than the Placement Agent, neither the Company nor any of
its Subsidiaries has engaged any placement agent or other agent in connection
with the sale of the Securities. The offer and issuance of the Securities as
contemplated by this Agreement are exempt from the registration requirements of
the 1933 Act and the qualification or registration requirements of state
securities laws or other applicable blue sky laws. Neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemptions.  

Compliance With Laws

.  The Company has not violated any law or any governmental regulation or
requirement which violation has had or would reasonably be expected to have a
Material Adverse Effect, and the Company has not received written notice of any
such violation.

Consents; Waivers

.  No consent, waiver, approval or authority of any nature, or other formal
action, by any Person, not already obtained, is required in connection with the
execution and delivery of this Agreement by the Company or the consummation by
the Company of the transactions provided for herein and therein, including,
without limitation, with respect to the re-allocation of any and all Common
Stock reserved for any securities of the Company to the 2016 Notes, Series A-1
Notes and/or the Series B Notes as set forth in Section 1.1.

Acknowledgment Regarding Investor’s Purchase of Securities

. The Company acknowledges and agrees that the Investor is acting solely in the
capacity of arm’s length purchaser with respect to this Agreement and the other
Exchange Documents and the transactions contemplated hereby and thereby and that
the Investor is not (i) an officer or director of the Company, (ii) an
“affiliate” of the Company (as defined in Rule 144 promulgated under the 1933
Act), or (iii) to the knowledge of the Company, a “beneficial owner” of more
than 10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of
the 1934 Act). The Company further acknowledges that the Investor is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to the Exchange Documents and the transactions contemplated hereby
and thereby, and any advice given by the Investor or any of its representatives
or agents in connection with the Exchange Documents and the transactions
contemplated hereby and thereby is merely incidental to the Investor’s
acceptance of the securities to be issued to the Investor pursuant to the terms
and conditions set forth in this Agreement.  The Company further represents to
the Investor that the Company’s decision to enter into the Exchange Documents
has been based solely on the independent evaluation by the Company and its
representatives.

Absence of Litigation

. Except as set forth in the reports, schedules, forms, statements and other
documents required to be filed by the Company with the SEC pursuant to the
reporting requirements of the 1934 Act, there is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock, any
securities of the Company or any of the Company’s officers or directors in their
capacities as such.

14



--------------------------------------------------------------------------------

 

6.9No Group. The Company acknowledges that, to the Company’s knowledge, the
Investor is acting independently in connection with this Agreement and the
transactions contemplated hereby, and is not acting as part of a “group” as such
term is defined under Section 13(d) of the 1933 Act and the rules and
regulations promulgated thereunder.

6.10Validity; Enforcement; No Conflicts. This Agreement and each Exchange
Document to which the Company is a party have been duly and validly authorized,
executed and delivered on behalf of the Company and shall constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.  The execution, delivery and performance by the Company of this
Agreement and each Exchange Document to which the Company is a party and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Company or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party or by which
it is bound, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Company, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

6.11Disclosure.  Other than as set forth in the 8-K Filing (as defined below),
the Company confirms that neither it nor any other Person acting on its behalf
has provided the Investor or its agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information.  The Company understands and confirms that the Investor will rely
on the foregoing representations in effecting transactions in the Exchange
Securities.

6.12Capitalization.  As of the date hereof, the Company has: (i) 1,485,904,497
shares of Common Stock issued and outstanding and (ii) 14,095,503 shares of
Common Stock authorized and not outstanding (including treasury shares, if any)
whether or not currently reserved for other securities of the Company, which
have all been re-allocated and reserved for issuances of Common Stock with
respect to the 2016 Notes as set forth in Section 1.1.

6.13Control Account Holder Release Event. The Company hereby acknowledges and
agrees that as of the date hereof, and after giving effect to the transactions
contemplated hereby, the currently existing Control Account Holder Release Event
that has occurred prior to the date hereof and that is in existence as of the
date hereof, is continuing and in full force and effect on the same terms and is
not affected by the transactions contemplated hereby.  Unless waived in writing
by the Investor, the existing Control Account Holder Release Event with respect
to the Investor will continue indefinitely.

15



--------------------------------------------------------------------------------

 

6.14Reaffirmation.  The Company hereby: (x) acknowledges and agrees that the New
Notes issued in replacement of the 2016 Notes are deemed to constitute "Notes"
as defined in the 2016 SPA and as used in the Security Agreement such that all
references in the Security Agreement and other Exchange Documents to the Notes
shall include: (I) on and after the Initial Closing Date, the Series B Notes,
(II) on and after the Qualified Financing Closing Date, the Series B Notes and
the Series A-1 Notes and (III) on and after the Adjustment Exchange Closing
Date, the New Notes, (y) reaffirms its Obligations (as defined in the Security
Agreement) and (z) further ratifies and reaffirms the validity and
enforceability of all of the Liens heretofore granted, pursuant to and in
connection with the Security Agreement, any other Security Document or the 2016
Notes, to: (x) [           ]., in its capacity as collateral agent (in such
capacity, the "Collateral Agent") for the holders of the 2016 Notes issued
pursuant to the 2016 SPA and (y) each holder of the 2016 Notes, as collateral
security for the Obligations (as defined in the Security Agreement) in
accordance with their respective terms and (z) acknowledges that all of such
Liens and all Collateral (as defined in the Security Agreement) heretofore
pledged as security for such Obligations, continue to be and remain collateral
for such Obligations from and after the date hereof.

6.15No Novation.  The Company hereby acknowledges that the New Notes are not in
any way intended to (1) constitute a novation of the obligations and liabilities
existing under the 2016 Notes or evidence payment of all or any portion of such
obligations and liabilities thereunder or (2) impair or affect the Liens
granted, pledged or assigned by the Company to: (x) the Collateral Agent for the
holders of the 2016 Notes in accordance with the terms of the Security Documents
and (y) each holder of the 2016 Notes in accordance with the terms of the 2016
Notes.

6.16Leak-Out Percentage.  For the avoidance of doubt, the Holder Pro Rata Share
for the Investor as of the date hereof is [●]%.

Representations and Warranties of the Investor

.  The Investor hereby represents, warrants and covenants that:

Authorization

.  The Investor has full power and authority to enter into this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby and has taken all action necessary to authorize the
execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

Accredited Investor Status; Investment Experience

. The Investor is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D. The Investor can bear the economic risk of its
investment in the Securities, and has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of an
investment in the Securities.

No Governmental Review

. The Investor understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities or the fairness or suitability of the

16



--------------------------------------------------------------------------------

 

investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.

Validity; Enforcement; No Conflicts

. This Agreement and each Exchange Document to which the Investor is a party
have been duly and validly authorized, executed and delivered on behalf of the
Investor and shall constitute the legal, valid and binding obligations of the
Investor enforceable against the Investor in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies. The execution,
delivery and performance by the Investor of this Agreement and each Exchange
Document to which the Investor is a party and the consummation by the Investor
of the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of the Investor or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities or “blue sky” laws) applicable to the Investor, except in the
case of clause (ii) above, for such conflicts, defaults or rights which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Investor to perform its obligations
hereunder.

7.5Ownership of Exchange Note, Exchange Preferred Shares and Exchange
Warrants.  The Investor owns and holds, beneficially and of record, the entire
right, title, and interest in and to the Exchange Note, Exchange Preferred
Shares and Exchange Warrants free and clear of all rights and Liens (other than
pledges or security interests (x) arising by operation of applicable securities
laws and (y) that the Investor may have created in favor of a prime broker under
and in accordance with its prime brokerage agreement with such broker). The
Investor has full power and authority to transfer and dispose of the Exchange
Note, Exchange Preferred Shares and Exchange Warrants to the Company free and
clear of any right or Lien.  Other than the transactions contemplated by this
Agreement, there is no outstanding vote, plan, pending proposal, or other right
of any Person to acquire all or any part of the Exchange Note, Exchange
Preferred Shares and Exchange Warrants or any shares of Common Stock issuable
upon conversion of the Exchange Note or Exchange Preferred Shares or upon
exercise of the Exchange Warrants.

Additional Covenants

 

8.1Disclosure.  The Company shall, on or before 8:30 a.m., New York City time,
on April 10, 2017 issue a press release and Current Report on Form 8-K
disclosing all material terms of the transactions contemplated hereby and
attaching the form of this Agreement and any other Exchange Document as exhibits
thereto to the extent not previously filed with the SEC (such Current Report on
Form 8-K with all exhibits attached thereto, the “8-K Filing”).  From and after
the filing of the 8-K Filing, the Investor shall not be in possession of any
material, nonpublic information received from the Company or any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, that is not disclosed in the 8-K Filing.  

17



--------------------------------------------------------------------------------

 

The Company shall not, and shall cause its officers, directors, employees,
affiliates and agents, not to, provide the Investor with any material, nonpublic
information regarding the Company from and after the filing of the 8-K Filing
without the express written consent of the Investor.  To the extent that the
Company delivers any material, non-public information to the Investor without
the Investor's express prior written consent, the Company hereby covenants and
agrees that the Investor shall not have any duty of confidentiality to the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agent with respect to, or a duty to the to the Company,
any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agent or not to trade on the basis of, such material,
non-public information. The Company shall not disclose the name of the Investor
in any filing, announcement, release or otherwise, unless such disclosure is
required by law or regulation.  In addition, effective upon the filing of the
8-K Filing, the Company acknowledges and agrees that any and all confidentiality
or similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Investor or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect.  The Company understands and confirms that the Investor will rely on the
foregoing representations in effecting transactions in securities of the
Company.

8.2Listing.  The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the New Conversion Shares, the 2016 Note
Conversion Shares and Preferred Conversion Shares upon each Eligible Market upon
which the Common Stock is then listed or designated for quotation (as
applicable) (subject to official notice of issuance) and shall maintain such
listing of all such shares from time to time issuable under the terms of the
Exchange Documents.  The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 8.2.

8.3Holding Period.  For the purposes of Rule 144 of the 1933 Act, the Company
acknowledges and agrees that:

(i) the holding period of the Exchange Note may be tacked onto the holding
period of the 2016 Note Conversion Shares;

(ii) the holding period of the Converted Preferred Stock may be tacked onto the
holding period of the Preferred Conversion Shares;

(iii) the holding period of the Exchange Note may be tacked onto the holding
period of the Series B Notes (and upon conversion of the Series B Notes, the
holding period of the Exchange Note and the Series B Notes may be tacked onto
the holding period of the shares of Common Stock issuable pursuant to the terms
of the Series B Note, including, without limitation, upon conversion or
otherwise);

(iv) the holding period of the Exchange Preferred Shares may be tacked onto the
holding period of the Series A-1A Note (and upon conversion of the Series A-1A
Note, the holding period of the Exchange Preferred Shares and the Series A-1A
Note may be tacked onto the holding period of the shares of Common Stock

18



--------------------------------------------------------------------------------

 

issuable pursuant to the terms of the Series A-1A Note, including, without
limitation, upon conversion or otherwise);

(v) the holding period of the Exchange Notes may be tacked onto the holding
period of the Series A-1B Note (and upon conversion of the Series A-1B Note, the
holding period of the Exchange Preferred Shares and the Series A-1B Note may be
tacked onto the holding period of the shares of Common Stock issuable pursuant
to the terms of the Series A-1B Note, including, without limitation, upon
conversion or otherwise);

(vi) the holding period of the Exchange Preferred Shares and the Series A-1A
Note may be tacked onto the holding period of the Series A-2A Note (and upon
conversion of the Series A-2A Note, the holding period of the Exchange Preferred
Shares, the Series A-1A Note and the Series A-2A Note may be tacked onto the
holding period of the shares of Common Stock issuable pursuant to the terms of
the Series A-2A Note, including, without limitation, upon conversion or
otherwise);

(vii) the holding period of the Exchange Note and the Series A-1B Note may be
tacked onto the holding period of the Series A-2B Note (and upon conversion of
the Series A-2B Note, the holding period of the Exchange Note, the Series A-1B
Note and the Series A-2B Note may be tacked onto the holding period of the
shares of Common Stock issuable pursuant to the terms of the Series A-2B Note,
including, without limitation, upon conversion or otherwise);

(viii) the holding period of the Series B Note, the Series A-1B Note, the Series
A-2B Note, the shares of Common Stock issuable pursuant to the terms of the
foregoing (including, without limitation, upon conversion or otherwise) and the
2016 Note Conversion Shares commenced on July 1, 2016; and

(ix) the holding period of the Series A-1A Note, the Series A-2A Note, the
shares of Common Stock issuable pursuant to the terms of the foregoing
(including, without limitation, upon conversion or otherwise) and the Preferred
Conversion Shares commenced on December 30, 2015.

The Company agrees not to take a position contrary thereto or inconsistent with
this Section 8.3.

8.4Blue Sky.  The Company shall make all filings and reports relating to each
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

8.5Fees and Expenses.  [INSERT IN : The Company shall reimburse the Investor for
its legal fees and expenses in connection with the preparation and negotiation
of this Agreement and transactions contemplated thereby, in an amount not to
exceed $55,000 (the “Investor Counsel Expense”).  The Investor Counsel Expense
shall be paid by the Company

19



--------------------------------------------------------------------------------

 

whether or not the transactions contemplated by this Agreement are
consummated.]  Except as otherwise set forth above, each party to this Agreement
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.

8.6No Variable Rate Transactions.  So long as any Exchange Notes, Existing
Preferred Shares or New Notes remain outstanding, the Company and each
Subsidiary shall be prohibited from effecting or entering into an agreement to
effect any Subsequent Placement involving a Variable Rate Transaction without
the prior written consent of the Required Holders. As used herein, “Variable
Rate Transaction” means a transaction in which the Company or any Subsidiary (i)
issues or sells any Convertible Securities either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such Convertible Securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such Convertible Securities or upon the occurrence
of specified or contingent events directly or indirectly related to the business
of the Company or the market for the Common Stock, (other than pursuant to a
customary “weighted average” or “full ratchet” anti-dilution provision) or (ii)
enters into any agreement (including, without limitation, an equity line of
credit or an “at-the-market” offering) whereby the Company or any Subsidiary may
sell securities at a future determined price (other than standard and customary
“preemptive” or “participation” rights).  The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Investor
and that the remedy at law for any such breach may be inadequate.  The Company
therefore agrees that, in the event of any such breach or threatened breach, the
Investor shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.

8.7Participation Rights. From the date of the Subsequent Placement Exchange
Closing Date until the three (3) year anniversary of the date hereof, the
Company shall not, (i) directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its Subsidiaries'
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for Common Stock or Common Stock Equivalents (any such offer, sale,
grant, disposition or announcement being referred to as a "Subsequent
Placement") unless the Company shall have first complied with this Section
8.7.  From and after the date of the Subsequent Placement Exchange Closing Date,
the rights pursuant to this Section 8.7 amend and restate, collectively, any
similar rights of the Investor set forth in the 2015 SPA and the 2016 SPA.

(a)The Company shall deliver to the Investor an irrevocable written notice (the
"Offer Notice") of any proposed or intended issuance or sale or exchange (the
"Offer") of the securities being offered (the "Offered Securities") in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon

20



--------------------------------------------------------------------------------

 

which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with the Investors at least thirty five percent (35%) of the Offered
Securities, allocated among such Investors (a) based on the Investor's pro rata
portion of the aggregate principal amount of 2016 Notes, the aggregate principal
amount of Series B Notes and the Stated Value (as defined in the Existing
Certificate of Designations) of the Existing Preferred Stock outstanding on the
Initial Closing Date (the "Basic Amount"), and (b) if the Investor elects to
purchase its Basic Amount, any additional portion of the Offered Securities
attributable to the Basic Amounts of other Investors as the Investor shall
indicate it will purchase or acquire should the other Investors subscribe for
less than their Basic Amounts (the "Undersubscription Amount"), which process
shall be repeated until the Investors shall have an opportunity to subscribe for
any remaining Undersubscription Amount.

(b)To accept an Offer, in whole or in part, the Investor must deliver a written
notice to the Company prior to the end of the third (3rd) Business Day after the
Investor's receipt of the Offer Notice (the "Offer Period"), setting forth the
portion of the Investor's Basic Amount that the Investor elects to purchase and,
if the Investor shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that the Investor elects to purchase (in
either case, the "Notice of Acceptance").  If the Basic Amounts subscribed for
by all Investors are less than the total of all of the Basic Amounts, then the
Investor who has set forth an Undersubscription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, that if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the "Available Undersubscription Amount"), the Investor who has
subscribed for any Undersubscription Amount shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
the Investor bears to the total Basic Amounts of all Investors that have
subscribed for Undersubscription Amounts, subject to rounding by the Company to
the extent its deems reasonably necessary.  Notwithstanding anything to the
contrary contained herein, if the Company desires to modify or amend the terms
and conditions of the Offer prior to the expiration of the Offer Period, the
Company may deliver to the Investors a new Offer Notice and the Offer Period
shall expire on the tenth (10th) Business Day after the Investor's receipt of
such new Offer Notice.

(c)The Company shall have five (5) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Investors (the "Refused Securities") pursuant to a definitive agreement (the
"Subsequent Placement Agreement") but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which

21



--------------------------------------------------------------------------------

 

shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.

(d)In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 8.7(c) above), then the Investor may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that the Investor elected to purchase pursuant
to Section 8.7(b) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Investors pursuant to Section 8.7(c) above prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities.  In the event that any Buyer so elects to reduce the number or
amount of Offered Securities specified in its Notice of Acceptance, the Company
may not issue, sell or exchange more than the reduced number or amount of the
Offered Securities unless and until such securities have again been offered to
the Investors in accordance with Section 8.7(a) above.

(e)Upon the closing of the issuance, sale or exchange of all or less than all of
the Refused Securities, the Investors shall acquire from the Company, and the
Company shall issue to the Investors, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section 8.7(c)
above if the Investors have so elected, upon the terms and conditions specified
in the Offer.  The purchase by the Investors of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Investors of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Investors and their
respective counsel.

(f)Any Offered Securities not acquired by the Investors or other persons in
accordance with Section 8.7(c) above may not be issued, sold or exchanged until
they are again offered to the Investors under the procedures specified in this
Agreement.

(g)The Company and the Investors agree that if any Buyer elects to participate
in the Offer, (x) neither the Subsequent Placement Agreement with respect to
such Offer nor any other transaction documents related thereto (collectively,
the "Subsequent Placement Documents") shall include any term or provisions
whereby any Buyer shall be required to agree to any restrictions in trading as
to any securities of the Company owned by the Investor prior to such Subsequent
Placement, and (y) the Investors shall be entitled to the same registration
rights provided to the other investors in the Subsequent Placement.  

(h)Notwithstanding anything to the contrary in this Section 8.7 and unless
otherwise agreed to by the Investors, the Company shall either confirm in
writing to the Investors that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case in such a manner such that the Investors
will not be in possession of material non-public information, by the fifteenth
(15th) Business Day following delivery of the Offer Notice.  If by the fifteenth
(15th) Business Day following delivery of the Offer Notice no public disclosure
regarding a transaction with respect to

22



--------------------------------------------------------------------------------

 

the Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by the Investors, such transaction shall be
deemed to have been abandoned and the Investors shall not be deemed to be in
possession of any material, non-public information with respect to the
Company.  Should the Company decide to pursue such transaction with respect to
the Offered Securities, the Company shall provide the Investor with another
Offer Notice and the Investor will again have the right of participation set
forth in this Section 8.7.  The Company shall not be permitted to deliver more
than one such Offer Notice to the Investors in any 60 day period.

(i)The restrictions contained in subsection (iii) of this Section 8.7 shall not
apply in connection with any Excluded Securities. As used herein, "Excluded
Securities" means any shares of Common Stock issued or issuable: (A) in
connection with any Approved Stock Plan; (B) pursuant to the terms of the New
Notes provided that the terms of such New Notes are not amended, modified or
changed on or after the date hereof except in accordance with the respective
terms thereof; and (C) upon conversion or exercise of any Options or Convertible
Securities which are outstanding on the day immediately preceding the date
hereof; provided, that the terms of such Options or Convertible Securities are
not amended, modified or changed on or after the date hereof.

8.8Conversion Prices Decrease.  The Investor hereby agrees to have the Company
reduce: (i) the Conversion Price (as defined in the 2016 Notes) to the Reduced
Note Conversion Price and (ii) the Conversion Price (as defined in the Existing
Certificate of Designations) to the Reduced Preferred Conversion Price and to
the New Preferred Conversion Price.

8.9Share Reservation and Allocation. The Investor hereby agrees that any shares
of Common Stock previously reserved and allocated for issuances of Common Stock
with respect to the Exchange Notes, the Existing Preferred Stock, the 2015
Warrants and the 2016 Warrants shall be re-allocated as set forth in Section 1.1
hereof.

8.10Conversions.  For the Avoidance of doubt, the Company hereby acknowledges
and agrees that the only restriction to the Investor's right to convert its 2016
Notes and/or Existing Preferred Stock or to exercise any other right thereunder
while such 2016 Notes and/or Existing Preferred Stock remain outstanding is set
forth in immediately following sentence. The Investor hereby agrees not to
convert any of its 2016 Notes (except as contemplated in Section 1.1 of this
Agreement) and/or Exchanged Preferred Stock (except as contemplated in Section
1.2 of this Agreement) until the date that is: (x) thirty (30) calendar days
immediately following the consummation by the Company of a Qualified Financing,
or (y) if no Qualified Financing occurs on or prior to the Qualified Financing
Exchange Expiration Date, the Qualified Financing Exchange Expiration Date, in
each case, inclusive.

8.11Redemptions of 2016 Notes and/or Series A-1 Notes.  To the extent the
Investor sells 2016 Note Conversion Shares delivered by the Company to the
Investor pursuant to Section 1.1, which sales result, directly or indirectly, in
sale proceeds to the Investor in excess of 200% of a dollar amount equal to its
Investor Cash Pro Rata Share of $800,000 (such excess, the "Excess Amount"),
then, the Investor and the Company shall consider such Excess Amount to be a
prepayment on a dollar for dollar basis of any amounts due under its 2016 Notes
and/or Series

23



--------------------------------------------------------------------------------

 

A-1 Notes to the extent of the Excess Amount. The Investor shall, in its sole
and absolute discretion, elect how to allocate any such Excess Amount between
its 2016 Notes and/or Series A-1 Notes, and the Investor shall deliver written
notice to the Company of such election promptly thereafter.  If requested by the
Company, the Investor shall promptly deliver to the Company written evidence,
reasonably satisfactory to the Company, as to whether any Excess Amount then
exists.

9.Miscellaneous

Successors and Assigns

.  Except as otherwise provided herein, the terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and the respective successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto or their respective successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

Governing Law; Jurisdiction; Jury Trial

. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state or federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

Titles and Subtitles

.  The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

Notices

.  Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon delivery, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
or by electronic mail; or (iii) one Business Day after deposit

24



--------------------------------------------------------------------------------

 

with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

If to the Company:

Great Basin Scientific, Inc.
2441 South 3850 West
Salt Lake City, UT 84120
Telephone: (801) 990-1055 ext. 112
Facsimile: (801) 990-1051
Attention: Jeff Rona

With a copy to:

Mitchell Silberberg & Knupp LLP
11377 W. Olympic Blvd.
Los Angeles, CA 90064
Attention: Kevin Friedman, Esq.
Email: kxf@msk.com

and

Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178
Telephone: 212-808-7540
Facsimile: (212) 808-7897
Attention:  Michael Adelstein, Esq.
Email:  madelstein@kelleydrye.com

If to the Investor, to its address, facsimile number and e-mail address set
forth on its signature page hereto,

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

Finder’s Fees

.  Each party represents that it neither is nor will be obligated for any
finders’ fee or commission in connection with this transaction (excluding any
fees required

25



--------------------------------------------------------------------------------

 

to be paid by the Company to the Placement Agent in connection with the Exchange
Documents).  The Company shall indemnify and hold harmless the Investor from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

Amendments and Waivers

.  Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Company and the Investor.  

Severability

.  If one or more provisions of this Agreement are held to be unenforceable
under applicable law, such provision shall be excluded from this Agreement and
the balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms so long as this
Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.  The parties will endeavor in
good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

Entire Agreement

.  This Agreement together with the other Exchange Documents, represents the
entire agreement and understandings between the parties concerning the Exchanges
and the other matters described herein and therein and supersedes and replaces
any and all prior agreements and understandings solely with respect to the
subject matter hereof and thereof.  Except as expressly set forth herein,
nothing herein shall amend, modify or waive any term or condition of the other
Exchange Documents.

Counterparts

.  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

9.10Interpretation.  Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

9.11No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

26



--------------------------------------------------------------------------------

 

9.12Survival.  The representations, warranties and covenants of the Company and
the Investor contained herein shall survive the Closing and delivery of the
Securities.

9.13Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

9.14No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.  

9.15Independent Nature of Investor's Obligations and Rights.  The obligations of
the Investor under this Agreement are several and not joint with the obligations
of any Other Investor, and the Investor shall not be responsible in any way for
the performance of the obligations of any Other Investor under any Other
Agreement.  Nothing contained herein or in any Other Agreement, and no action
taken by the Investor pursuant hereto, shall be deemed to constitute the
Investor and Other Investors as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Investor and Other
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement and the Company acknowledges that, to the best of its knowledge, the
Investor and the Other Investors are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any Other Agreement. The Company and the Investor confirm that the Investor
has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. The
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any Other Investor to be joined as an additional
party in any proceeding for such purpose.

9.16Equal Treatment Acknowledgement; Most Favored Nations.  The parties hereto
herby acknowledge and agree that, in accordance with Section 9(e) of each of the
2015 SPA and the 2016 SPA, the Company is obligated to present the terms of this
offering to each Other Investor; provided that each Other Agreement shall be
negotiated separately with each Other Investor and shall not in any way be
construed as the Investor or any Other Investor acting in concert or as a group
with respect to the purchase, disposition or voting of securities of the Company
or otherwise.  The Company hereby represents and warrants as of the date hereof
and covenants and agrees that none of the terms offered to any Person with
respect to any Exchange, including, without limitation with respect to any
consent, release, amendment, settlement, or waiver relating to any Exchange
(each an “Settlement Document”), is or will be more favorable to such Person
(other than any reimbursement of legal fees) than those of the Investor and this
Agreement.  If, and whenever on or after the date hereof, the Company enters
into a Settlement Document, then (i) the Company shall provide notice thereof to
the Investor immediately following the occurrence thereof and (ii) the terms and
conditions of this Agreement shall be, without any further action by the
Investor or the Company, automatically amended and modified

27



--------------------------------------------------------------------------------

 

in an economically and legally equivalent manner such that the Investor shall
receive the benefit of the more favorable terms and/or conditions (as the case
may be) set forth in such Settlement Document, provided that upon written notice
to the Company at any time the Investor may elect not to accept the benefit of
any such amended or modified term or condition, in which event the term or
condition contained in this Agreement shall apply to the Investor as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to the Investor.  The provisions of
this Section 9.16 shall apply similarly and equally to each Settlement Document.

[SIGNATURES ON THE FOLLOWING PAGE]

 

28



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

THE COMPANY

 

GREAT BASIN SCIENTIFIC, INC.

 

 

By:

Name:

Title:

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

INVESTOR:

 

 

________________________________

 

 

By:

Name:

Title:

 

 

Address for Notices:

 

_________________________________________

_________________________________________


_________________________________________


Fax#: ________________

 

SSN#: ________________

 

 

Number of Exchange
Preferred Shares:________________

 

Shares of Common Stock issuable upon exercise of Exchange 2015
Warrants:_________________


Aggregate Principal Amount of
Exchange Note: __________________________

 

Shares of Common Stock issuable upon exercise of Exchange 2016
Warrants:_________________

Aggregate Principal Amount of Investor's Investor Cash Pro Rata Share of
$800,000 (assuming all Investors effect a Cash Release in the full amount of its
respective Investor Cash Pro Rata Share of $800,000):

__________________________

Number of Investor's Preferred Pro Rata Portion Converted Preferred Stock:

__________________________

 

 

